Name: Commission Regulation (EC) No 435/98 of 24 February 1998 correcting Regulation (EC) No 1489/97 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systems
 Type: Regulation
 Subject Matter: fisheries;  communications;  air and space transport;  information and information processing
 Date Published: nan

 Avis juridique important|31998R0435Commission Regulation (EC) No 435/98 of 24 February 1998 correcting Regulation (EC) No 1489/97 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systems Official Journal L 054 , 25/02/1998 P. 0005 - 0005COMMISSION REGULATION (EC) No 435/98 of 24 February 1998 correcting Regulation (EC) No 1489/97 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systemsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), as last amended by Regulation (EC) No 2635/97 (2), and in particular Article 3(10) thereof,Whereas Commission Regulation (EC) No 1489/97 of 29 July 1997 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systems (3) lays down detailed rules which the Member States are required to observe in installing and operating satellite-based vessel monitoring systems;Whereas, when Regulation (EC) No 1489/97 was published in the Official Journal of the European Communities, an error appeared in the second sentence of Article 4(1) of the English, French, German and Portuguese versions;Whereas that error should be corrected in the interests of legal certainty;Whereas the English, French, German and Portuguese versions of Regulation (EC) No 1489/97 should therefore be corrected in this respect,HAS ADOPTED THIS REGULATION:Article 1 The second sentence of Article 4(1) of Regulation (EC) No 1489/97 is replaced by the following text:1. in the German version:'Diese Angaben werden zugleich mit der Ã bermittlung an das Ã berwachungszentrum des Flaggenmitgliedstaates und entsprechend dem in Anhang II festgelegten Datenformat Ã ¼bermittelt.`;2. in the English version:'That data transmission shall be simultaneous with transmission to the FMC of the flag Member State and in conformity with the format defined in Annex II.`;3. in the French version:'Cette transmission a lieu en mÃ ªme temps que la transmission au CSP de l'Etat membre du pavillon et selon le format indiquÃ © Ã l'annexe II.`;4. in the Portuguese version:'A referida transmissÃ £o de dados deve fazer-se ao mesmo tempo que a transmissÃ £o ao CVP do Estado-membro de pavilhÃ £o, em conformidade com o formato estabelecido no Anexo II.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 February 1998.For the CommissionEmma BONINOMember of the Commission(1) OJ L 261, 20. 10. 1993, p. 1.(2) OJ L 356, 31. 12. 1997, p. 14.(3) OJ L 202, 30. 7. 1997, p. 18.